NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 11-1649
                                      ____________

                                  MAURICE OPARAJI,
                                                Appellant,
                                        v.

                 NORTH EAST AUTO-MARINE TERMINAL; A.T.I.,
                    U.S.A., INC.; RICARDO FURFARO; HUAL
                 NORTH AMERICA, INC., a/k/a AUTOLINERS INC.
                     __________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                              (D.C. Civ. No. 2-04-cv-06445)
                      District Judge: Honorable Susan D. Wigenton
                       __________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 14, 2011

              Before: SCIRICA, SMITH and VANASKIE, Circuit Judges

                              (Opinion filed: July 18, 2011)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       Appellant Maurice Oparaji filed a civil action in 2004 in the United States District

Court for the District of New Jersey, alleging, in pertinent part, that North East Auto-

Marine Terminal and others breached a contract with him to ship a 1983 International

truck outfitted with dredging equipment from the Port of New York to Lagos, Nigeria.

Oparaji sought in excess of $815,000 in money damages. On October 23, 2007, a jury
returned a verdict in favor of the defendants on all counts. “Briefly, a jury no-caused

[Oparaji] on his allegations that the defendants had, among other things, converted his

property, were in breach of contract, and had committed conspiracy and fraud.” (District

Court Order, 12/08/09, at 1.) That same day, the District Court, sua sponte, issued an

order (1) noting that Oparaji’s truck remained on North East Auto-Marine Terminal’s

property without cost to him since May, 2004, and (2) directing the United States

Marshals Service to supervise the return of the truck to Oparaji.

       Oparaji sought relief from the verdict under Rules 59 and 60, Fed. R. Civ. Pro.,

and he sought to enjoin the order concerning the return of his truck. With respect to the

truck, the District Court determined that the defendants had no further obligation to store

it; the court thus denied a stay. See Oparaji v. North East Auto-Marine Terminal, Inc.,

2007 WL 3226605 (D.N.J. Oct. 29, 2007). Soon thereafter, the District Court denied

Oparaji a new trial, rejecting his contention that the jury was somehow misled by the

court’s instructions on agency. The court also found unpersuasive Oparaji’s allegations

of fraud. Oparaji appealed, and we affirmed. See Oparaji v. North East Auto-Marine

Terminal, 297 Fed. Appx. 142, 146 (3d Cir. 2008) (per curiam).

       About a year later, Oparaji filed an item titled simply “Judgment,” without citing

any authority in the federal rules or statutes for the filing. In this “Judgment,” Oparaji

claimed that the defendants had failed to return his 1983 International truck and dredging

equipment, and he demanded a money judgment in the amount of $198,750.00. The

defendants’ attorneys filed declarations in opposition to the “Judgment.” North East

Auto-Marine Terminal’s attorney asserted that Oparaji had failed to cooperate with

several requests by the U.S. Marshal to facilitate the return of his truck; and that North

                                              2
East Auto-Marine Terminal had stored Oparaji’s truck for more than one year after the

District Court’s Order, after which time it ceased doing business in November, 2008 and

closed its yard. Oparaji’s truck had thereafter been “scrapped” by a third-party towing

company.

       The District Court issued an order denying the “Judgment” requested by Oparaji.

The court found that Oparaji’s request “distort[ed]” its prior order and “upend[ed] the

jury’s verdict.” (District Court Order, 12/08/09, at 2.) In accordance with circuit

precedent, see Matter of Packer Ave. Associates, 884 F.2d 745 (3d Cir. 1989); Chipps v.

United States Dist. Ct. for the Middle Dist. of Pa., 882 F.2d 72 (3d Cir. 1989); Gagliardi

v. McWilliams, 834 F.2d 81 (3d Cir. 1987), the District Court gave Oparaji notice that it

would impose Rule 11 sanctions in the event of further meritless filings. Oparaji

appealed.

       Construing the “Judgment” as a motion to hold the defendants in contempt of the

District Court’s October 23, 2007 order, we held that the District Court did not abuse its

discretion in denying Oparaji’s request for a money judgment and affirmed. See Oparaji

v. North East Auto-Marine Terminal, 372 Fed. Appx. 331 (3d Cir. 2010) (per curiam).

We explained:

              Oparaji argues that … the October 23 order required [the defendants] to
              return the truck or initiate its return…. [H]owever, the October 23 order
              contemplated that Oparaji would assume responsibility for the truck, which
              he resisted doing for almost two years. The order did not require
              defendants to initiate that process or store the truck indefinitely ….
              Oparaji does not allege that defendants failed to cooperate with the Marshal
              in any respect or otherwise impeded his ability to retrieve the truck. Nor
              does he challenge the District Court’s finding that he failed to make any
              arrangements to retrieve the truck himself.



                                             3
Id. at 333 (emphasis added). In concluding, we declined, for the time being, the

defendants’ request that we enjoin Oparaji from filing any further lawsuits. See id. at

334.

       On July 8, 2010, Oparaji filed an actual motion for contempt and a separate

motion for the recusal of United States District Judge Katharine S. Hayden. In his

motion for contempt, Oparaji sought essentially the same relief as before; that is, he

sought to hold the defendants in contempt for failing to comply with the District Court’s

October 23, 2007 order. In addition, Oparaji claimed that racial animosity on the part of

the defendants was the reason why they never returned his 1983 International truck.

       The case was reassigned to the Honorable Susan D. Wigenton for reasons that are

not apparent from the record. Judge Wigenton, in an order entered on February 10, 2011,

denied Oparaji’s motion for contempt for the “same reasons stated in Judge Hayden’s

December 8, 2009 Opinion.” Judge Wigenton denied Oparaji’s motion to recuse as moot

because Judge Hayden was no longer assigned to his case. 1 Oparaji then filed a motion

for clarification and reconsideration, which Judge Wigenton denied in an order entered

on March 2, 2011.

       Oparaji appeals the order denying his motion for contempt. We have jurisdiction

over the District Court’s post-judgment order denying his motion for contempt under 28

U.S.C. § 1291. See Berne Corp. v. Gov’t of the Virgin Islands, 570 F.3d 130, 135 n.10

(3d Cir. 2009).



1
 A motion is moot when a court is unable to fashion any form of meaningful relief, see
Artway v. Att’y Gen. of New Jersey, 81 F.3d 1235, 1246 (3d Cir. 1996). Granting
Oparaji’s motion would have been meaningless since his case was no longer assigned to
Judge Hayden.
                                           4
       We will affirm. Our review of the denial of the motion for contempt is for an

abuse of discretion. See Roe v. Operation Rescue, 54 F.3d 133, 137 (3d Cir. 1995). The

abuse of discretion standard is met only where the District Court’s decision is based on

an erroneous conclusion of law, or where the record contains no evidence upon which the

court rationally could have based that decision, or where the supposed facts found are

clearly erroneous. See In re: TMI Litigation, 193 F.3d 613, 666 (3d Cir. 1999), as

amended, 199 F.3d 158 (3d Cir. 2000).

       We have already decided the issue presented by this appeal. Judge Hayden

previously found that her order did not require the defendants to initiate the process of

returning Oparaji’s truck, or require the defendants to store the truck indefinitely, and, on

appeal, we concluded that Judge Hayden’s interpretation of her own order was not an

abuse of discretion. See Oparaji, 372 Fed. Appx. at 333 (citing Gibbs v. Frank, 500 F.3d

202, 206 (3d Cir. 2007)). Oparaji’s arguments have been properly rejected, and we find

no basis in his brief on appeal for reconsideration of his arguments.

       The jury found in favor of the defendants on all issues and Oparaji does not claim

that the jury was racially biased. The District Court’s October 23, 2007 order

contemplated that Oparaji, having lost his breach of contract action, would take it upon

himself to retrieve his truck from the property of defendant North East Auto-Marine

Terminal. Instead, Oparaji abandoned his truck on the private property of North East

Auto-Marine Terminal. His argument essentially is that the defendants owed him a duty

in perpetuity to store the truck, but there is no legal basis for the argument on this record.

Accordingly, the defendants are not liable for contempt of the District Court’s October

23, 2007 order.

                                              5
       For the foregoing reasons, we will affirm the order of the District Court denying

Oparaji’s motion for contempt. Having considered Oparaji’s arguments against an

injunction, and finding them unpersuasive, we will grant the defendants’ renewed request

for an order enjoining Oparaji. We agree that the contempt motion was vexatious and

that the truck-related claims are likely to continue absent some restriction on Oparaji.

See Chipps, 882 F.2d at 73. Oparaji is hereby enjoined from filing any further pleadings,

motions, or other items relating to these truck-related claims without prior authorization

from the District Court.




                                             6